Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest in combination with the other recited limitations: 
monitoring a media stream associated with an interactive content title, the media stream depicting an activity that includes user interaction with one or more interactive objects during a gameplay session of the interactive content title; recording a set of activity data that includes object data about the one or more interactive objects associated with the user interaction during a period of time of the depicted activity and one or more associated timestamps indicating one or more durations within the period of time during which the user interaction with each of the interactive objects occurs; and generating a display for the user device, the generated display including a list of the object data corresponding to the one or more interactive objects, wherein the object data for each interactive object in the list includes recorded data regarding the associated user interaction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424